y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-13-00812-CV

           BRIGHTWATER HOMEOWNERS ASSOCIATION, Appellant

                                            V.
               FABIAN A. BACA AND MARIELA BACA, Appellees

              Appeal from the 268th District Court of Fort Bend County.
                           (Tr. Ct. No. 13-DCV-203592).

TO THE 268TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 4th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on August 2, 2013. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that there was reversible error in the
             portion of the trial court’s judgment denying foreclosure of
             appellant Brightwater Homeowners Association’s assessment
             lien. Accordingly, the Court reverses the portion of the trial
             court’s judgment denying foreclosure of appellant Brightwater
             Homeowners Association’s assessment lien and remands the
             case to the trial court to issue an order of foreclosure.
                   The Court orders that the appellees, Fabian A. Baca
             and Mariela Baca, jointly and severally, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered November 4, 2014.
              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT